DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims 1-6, 8-13, 15 and17-18 are pending in this office action.
 Claims 7, 14, 16 and 19 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1, 8 and 15 arts of record fail to disclose at least the following :
“Wherein the one or more application servers are configured to send trap messages to the system without using a certified agent program;
…
Wherein only the certified agent program of the virtualized trap receiver is granted a client certificate by the network manage. And wherein the client certificate includes information for enabling communication between the certified agent program and the network manager via a Simple Network Management Protocol”.
Lovy disclosed a trap receiver that communicate with system and applications server using SNMP protocol. In Buendgen communicating with the applications server, each correspondingly has its own certificate, as each guest has a corresponding Supervisor that authenticate/certify (Fig. 7 and Fig. 9). In instant application the virtual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191